Citation Nr: 0941416	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another or by 
reason of being housebound. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to 
March 1969. This matter is on appeal from the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009. A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities include: 
diabetes mellitus at 20 percent; diabetic retinopathy at 
80 percent; peripheral neuropathy of upper and lower 
extremities at 10 percent each; tinnitus at 10 percent; and 
herniorrhaphy scar at 0 percent.  His combined evaluation for 
compensation purposes is 100 percent.

2. The Veteran is not blind and does not require the 
assistance of another person in meeting his daily needs such 
as dressing, food preparation, and keeping himself ordinarily 
clean, nor is he unable to protect himself from the hazards 
and dangers of his daily environment due to his service-
connected disabilities.

3. The Veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person or by reason of being housebound 
have not been met. 38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350, 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable to a veteran who is, as a result of his 
service-connected disabilities, so helpless as to need or 
require the regular aid and attendance of another person. 38 
U.S.C.A. §§ 1114(l), 1502(b)(c) (West 2002); 38 C.F.R. § 
3.350(b)(3) (2009). A veteran will be considered in need of 
regular aid and attendance if he or she: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to five degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2009). 

Specifically, the provisions of § 3.352(a) include whether a 
veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment. "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed. The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice. It is only necessary that the evidence 
establish the veteran is so helpless as to need regular aid 
and attendance not that there be a constant need.

Although the veteran need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the U.S. Court of Appeals for Veterans Claims has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present." See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Alternatively, SMC also is payable where a veteran has a 
single service-connected disability rated as 100 percent and, 
(1) he or she has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) he or she is permanently housebound by 
reason of service-connected disability or disabilities.

This requirement is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2009).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation based on the need for 
aid and attendance or due to housebound status has not been 
established.

At the outset, it is important to note that the Veteran is 
not in a nursing home, nor is he considered blind under the 
criteria set forth in 38 C.F.R. § 3.350. He underwent a VA 
ophthalmology examination in June 2007. At that examination, 
his best corrected distance acuities were 10/160-1 in the 
right eye and 10/125-2 in the left eye. 

Under the provisions of 38 C.F.R. § 3.350(b)(2), 5/200 visual 
acuity or less, bilaterally qualifies for entitlement under 
38 U.S.C.A. § 1114(l). However, evaluation of 5/200 based on 
acuity in excess of that degree but less than 10/200, does 
not qualify. Concentric contraction of the field of vision 
beyond 5 degrees in both eyes is the equivalent of 5/200 
visual acuity. Based on the foregoing, he does not warrant 
aid and attendance for being blind or for being a patient in 
a nursing home. 

The Veteran also may be considered for aid and attendance 
benefits under the criteria for determining need for aid and 
attendance and being permanently bedridden under the 
provisions of 38 C.F.R. § 3.352. A June 2007 VA aid and 
attendance examination revealed that he arrived at the 
examination via a New Jersey transit train, and a bus from 
the Newark train station. He walked to the hospital site and 
arrived alone without an assistant. 

The examiner stated that the Veteran was able to dress and 
bathe himself and eat by himself. He had poor mobility 
because of his poor vision and indicated that he would have 
difficulty escaping from dangers at home and emergencies at 
home. It was noted that he lived with his wife and she 
managed the family finances because of his poor vision. The 
examiner stated that he would benefit from an aide and 
attendant because he was legally blind. 

VA outpatient treatment records were also associated with the 
claims folder and reviewed in connection with the claims. 
Although the Veteran had been determined to be legally blind, 
in August 2008, he was seen by VA for his low vision and was 
said to be adjusting well. He was independent in most areas 
of his living skills. He was independent in computer skills, 
reading, and writing. He used a closed circuit TV, and was 
independently safe with orientation and mobility with or 
without a blind folding cane. 

In May 2009, it was noted that the Veteran lived with his 
wife and received services from the Commission for the Blind. 
He was having no difficulties with activities of daily 
living. He was able to brush his teeth, shave, and use 
battery operated power tools. He stated that he did his own 
cleaning chores and did his own laundry. He indicated that he 
had problems washing windows because he left streaks in the 
glass. He also stated that he was able to sign his name, 
write checks, and write short notes. He related that he used 
20/20 pens and asked that VA provide him with additional 
pens. 

In June 2009, although it was noted that the Veteran had 
problems adjusting to his low vision because he had 
previously been an ambulance driver, he was using a talking 
clock, closed circuit TV. JAWS, a talking calculator, large 
checkers, binoculars for vision, and other devices to assist 
him with his low vision. He related that he usually watched a 
29 inch television, still attended the movies but sat on the 
second row, did not have a problem getting around in 
unfamiliar places, and was able to read what he wanted. 

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in June 2009. He indicated that he was able 
to dress himself and that he when he went shopping, he used a 
view finder. He stated that he was able to cook, but needed 
his wife to determine if his meat was done when he cooked it. 
He stated that his wife would lay his clothes out so that 
they were color coordinated, but that he was able to see the 
color of his socks. He stated that since his wife was ill, 
his children came and sorted his clothes out for him and he 
was able to do his own laundry. He was able to see bubbles in 
soup and was able to pour coffee for himself. When trying to 
get a glass of water, he needed to use a censor to ascertain 
when the glass was full. 

The evidence of record does not indicate that the Veteran 
needed assistance to the degree he was unable to dress 
himself, keep himself reasonably clean, feed himself, or take 
care of the wants of nature. Instead, the evidence shows that 
he was able to care for himself, travel by train and bus 
independently, cook, and do his own laundry. 

In view of these findings, the Board concludes that the 
Veteran's service-connected disabilities are not shown by the 
evidence to debilitate him to such an extent that he required 
the regular aid and attendance of another person as specified 
by the criteria in 38 C.F.R. § 3.352(a). Accordingly, the 
evidence does not support entitlement to SMC based on the 
need for regular aid and attendance.

Next, with respect to housebound benefits, the Veteran does 
not meet the threshold criteria of having a single service-
connected disability rated at 100 percent or any other 
additional service-connected disability or disabilities 
independently ratable at 60 percent. As noted above, his 
highest rated service-connected disability was diabetic 
retinopathy, evaluated as 80 percent disabling. His combined 
rating is 100 percent, but these ratings do not meet the 
threshold criteria for the housebound rate. 

Furthermore, the evidence of record does not establish that 
he is permanently housebound by reason of his service-
connected disabilities. The Board has considered all of the 
evidence of record. Specifically, the Veteran was able to go 
to his June 2007 VA aid and attendance examination 
unaccompanied on the train and the bus. He has stated on more 
than one occasion that he was able to walk alone and he did 
his own grocery shopping and went to the movie theater. None 
of the evidence of record showed that he was substantially 
confined to his home or immediate premises. Accordingly, 
entitlement to SMC on the basis of being housebound is not 
warranted.

In sum, the evidence does not support the Veteran's claim for 
SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound. In 
conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply. As the weight 
of the evidence is against the claim for entitlement to SMC, 
the Board is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless. However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant. See Shinseki v. Sanders, 556 U.S. 
___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
rating on appeal. However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim. Any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained VA treatment records. Further, a medical 
evaluation pertinent to the issue on appeal was obtained in 
June 2007. Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Veteran testified at a Travel Board hearing in June 2009, and 
indicated that he had additional medical records from his 
private ophthalmologist that he wanted to submit. The VLJ 
left the record open for 60 days in an effort to allow him an 
opportunity to submit any additional records he may have. No 
records were submitted. 

While VA has a duty to assist the veteran in substantiating 
his claim, that duty is not a one-way street. Woods v. Gober, 
14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. 
App. 449, 452 (2000) (veteran cannot passively wait for help 
from VA). As such, the Board finds that any further attempts 
to secure any additional records from the Veteran on behalf 
of his claim would be futile. Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

SMC based on the need for regular aid and attendance of 
another person or by reason of being housebound is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


